DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 3/26/21.

Election/Restrictions
Applicant’s election without traverse of Species 4 (figs 20-28) in the reply filed on March 26, 2021 is acknowledged. Applicant establish that claims 1-4 and 7-9 reads in the elected species and claims 5 and 6 are withdrawn in view of the election.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,597,365 to Kreitzer in view of US Pat No 3,930,388 to Barras.

    PNG
    media_image1.png
    739
    1186
    media_image1.png
    Greyscale

Kreitzer discloses a trash container lid locking apparatus that comprises a pivot device. The pivot device comprises a mounting plate (32f) configured to be secured to a side edge of a trash container close to a front of the container; and a pivot arm (34) having a first end pivotally coupled to the mounting plate and a second end, the second end having an attachment portion (54) to couple to an elongated bar (40) which is longer than the front of the trash container.

Kreitzer fails to disclose that the pivot arm includes a hole therein, and a housing including a rotating lock mechanism having a movable element that is operable by the rotating lock mechanism and configured to be positioned through the hole in the pivot arm to lock the pivot arm in the locked position and removed from the hole in the pivot arm to unlock the pivot arm so that the pivot arm can be moved to the unlocked position.


    PNG
    media_image2.png
    638
    1146
    media_image2.png
    Greyscale

Barras teaches that it is well known in the art to secure a pivotal member (32) with a rotating lock mechanism (56, 60) that is on a housing (16). The mechanism comprises a movable member (56) that will be received into a hole (at 34) on the pivotal member.
The housing receives and protects the movable element to prevent tampering with the movable element. The rotating lock mechanism is a key-operated cam lock mechanism. A bracket (54) is formed therein.

    PNG
    media_image3.png
    532
    1123
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pivot arm/movable member described by Kritzer as having the movable member engaging a hole on the pivot arm, as taught by Barras, in order to fixedly secure the members.
At the instant, the hole described by Barras is capable of being an elongated slot.
Also, the combination is capable of having the apparatus with different versions of it. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,597,365 to Kreitzer in view of US Pat No 3,930,388 to Barras and further in view of US Pat No 4,577,563 to Sidler.
Kreitzer, as modified by Barras, fails to disclose that the apparatus further comprises a bracket coupled to the mounting plate and that the bracket comprises another hole, so that the movable member of the rotating lock mechanism will be capable of passing through the holes on the pivot arm and the bracket. 

    PNG
    media_image4.png
    752
    627
    media_image4.png
    Greyscale

Sidler teaches that it is well known in the art to provide a bracket (41) on a mounting plate (11) and that the bracket comprises another hole (47), so that a movable member (37) of a rotating lock mechanism (31) will be capable of passing through a hole (49) on a movable member (3) and the one on the bracket. 

As to the fact that the bracket is coupled to the plate, applicant is reminded that separate elements fastened together, in place of a one-piece construction, is a design consideration within the skill of the art. 

Propose amendment to claim 1 (to put the application in allowance condition):
-A trash container lid locking apparatus, comprising:
a pivot device comprising a mounting plate configured to be secured to a side edge of a trash container close to a front of the container, a pivot arm having a first end pivotally coupled to the mounting plate and a second end, the second end having an attachment portion to couple to an elongated bar which is longer than the front of the trash container, the pivot arm including a hole therein, and a housing including a rotating lock mechanism having a movable element that is operable by the rotating lock mechanism;
whereby the pivot arm is rotatable between an unlocked position in which the bar extends across the front of the container and the hinged container lid can be freely opened and closed, and a locked position in which the bar and pivot arm are pivoted upward and rearward so that the bar extends over the top of the container lid; and 

wherein the pivot device includes a bracket coupled to the mounting plate, the bracket includes hole therein,  the bracket and the housing defining a front facing in same direction as the front of the trash container, the front including an open slot that the first pivot arm passes through;
wherein, the movable element operable with the rotating lock mechanism is configured to be positioned through the hole in the pivot arm and the hole in the bracket to lock the pivot arm in the locked position and removed from the hole in the pivot arm and the hole in the bracket to unlock the pivot arm so that the pivot arm can be moved through the open slot of the front to the unlocked position.-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



April 6, 2021